DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-10, 12-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims (see table 1 below) of Patent Application Number 11080814 in view of Dimitrov et al. (US 20190206023 A1, hereinafter “Dimitrov”). 
The following table 1 illustrates the conflicting claim pairs:

Present Application
17684105

1, 10 and 16
3, 12, and 18
4, 
5
6
7, 14, 20
8, 15
9
13, 
19
Patent
11080814
1
2
10, 
11
12
13
17
23
10 and 11
10 and 11



The following table 2 illustrates example of claim 1 of the present application compared against claim 1 of U.S Patent 11080814.

Present Application 17684105

US Patent 11080814
Claim 1. A method, comprising:
Claim 1. A method for graphics processing, comprising:
rendering graphics for an application using a plurality of graphics processing units (GPUs);




rendering graphics for an application using a plurality of graphics processing units (GPUs); 


dividing responsibility for the rendering of geometry of the graphics between the plurality of GPUs based on a plurality of screen regions, each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs;




dividing responsibility for rendering of geometry of the graphics between the plurality of GPUs based on a plurality of screen regions, each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs; 


performing geometry testing at a pretest GPU on a plurality of pieces of geometry of an image frame performing geometry generated by an application to generate information regarding each piece of geometry and its relation to each of the plurality of screen regions; and

performing the geometry testing at the current image frame on the second plurality of pieces of geometry to generate information regarding each piece of the second plurality of pieces of geometry and its relation to each of the plurality of screen regions, the geometry testing performed at each of the plurality of GPUs based on the assigning; and 



rendering the plurality of pieces of geometry at each of the plurality of GPUs using the information generated for each of the plurality of pieces of geometry.





rendering a first plurality of pieces of geometry at the plurality of GPUs during a rendering phase of a previous image frame generated by the application; 


generating statistics for the rendering phase of the previous image frame; 




assigning based on the statistics a second plurality of pieces of geometry of a current image frame generated by the application to the plurality of GPUs for geometry testing; 




Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Comparison of table 2 above, the U.S Patent 11080814 does not recite the underlined limitation “performing geometry testing at a pretest GPU on a plurality of pieces of geometry of an image frame performing geometry generated by an application to generate information regarding each piece of geometry and its relation to each of the plurality of screen regions and rendering the plurality of pieces of geometry at each of the plurality of GPUs using the information generated for each of the plurality of pieces of geometry.  However,
Dimitrov discloses: 
performing geometry testing at a pretest GPU on a plurality of pieces of geometry of an image frame generated by an application (Dimitrov, see at least par.  [0023]); 
rendering the plurality of pieces of geometry at each of the plurality of GPUs using the information generated for each of the plurality of pieces of geometry (Dimitrov, see at least par. [0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method for rendering graphics frames allocates rendering work to multiple graphics processing units (GPUs).  claim 1 of  US Patent 11080814 with “performing geometry testing at a pretest GPU on a plurality of pieces of geometry of an image frame generated by an application; rendering the plurality of pieces of geometry at each of the plurality of GPUs using the information generated for each of the plurality of pieces of geometry” as provide by Dimitrov.  The modification provides an improved system and method for rendering graphics frames allocates rendering work to multiple graphics processing units to improve transfer efficiency by turning multiple small rendering into large rendering (Dimitrov, see par. [0132]).

				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recited “the method of claim 4”, that is improper dependent claim because claim cannot depend on itself.  Therefore, Applicant may cancel the claim, amend the claim to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. 
Claims 5-6 depend on claim 4, therefore they are rejected for the same rationale of claim 4.
For the purposes of the examination, claim 4 is interpreted as depending from claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are 1- 6, 8, 10-13 and 15-19 are rejected under 35 U.S.C.103(a) as being anticipated by Dimitrov et al. (US 20190206023 A1, hereinafter “Dimitrov”) in view of in view of Balci et al. (US 20150187117 A1, hereinafter Balci).
Regarding claim 1.  Dimitrov discloses a method (Dimitrov, see abst. A method for rendering graphics frames allocates rendering work to multiple graphics processing units (GPUs) that are configured to allow access to pages of data stored in locally attached memory of a peer GPU), comprising: 
rendering graphics for an application using a plurality of graphics processing units (GPUs) (Dimitrov, see at least par. [0024], Each of the two or more GPUs render selected primitives within assigned regions. Rendering may include multiple rendering passes, and results from one rendering pass stored in one or more surfaces may be used by the two or more GPUs for one or more subsequent rendering passes. Rendering a given pass for an assigned region on a first GPU may require remote data from a second GPU);
dividing responsibility for the rendering of geometry of the graphics between the plurality of GPUs based on a plurality of screen regions (Dimitrov, see FIG. 1D and at least lines 4-6 of the par. [0045], “As shown, a screen space scene 130 is divided into rectangular regions 132. Different rectangular regions 132 may be allocated to different GPUs to be rendered), each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs (Dimitrov, see at least col. 2, lines 4-14 of the par. [0045], The screen space scene 130 may include primitives (e.g., geometric primitives) such as triangles 134, each of which may be located completely within a rectangular region 132, or straddle one or more rectangular regions 132. For example, triangle 134(0) is located fully within rectangular region 132(0), while triangle 134(2) straddles rectangular region 132(3) and rectangular region 132(4). In alternative embodiments, the rectangular regions 132 may be allocated to three or more different GPUs, according to a different pattern);
geometry performing testing at a pretest GPU on a plurality of pieces of geometry of an image frame generated by an application (Dimitrov, see at least par.  [0023] In certain embodiments, primitives (e.g., represented by primitive commands) for rendering the frame are transmitted to the two or more GPUs, and hardware circuits therein provide clip windows used to select which of the primitives are included in a given checkerboard rectangle. Non-selected primitives are discarded early to reduce GPU resource utilization. In one embodiment, complete primitive discard is accelerated at a primitive engine, where a given triangle bounding box is tested for intersection with a currently active ownership region (e.g., a rectangle in the checkerboard pattern that is assigned to a given GPU)) to generate information regarding each piece of geometry and its relation to each of the plurality of screen regions (Dimitrov, see at least par. [0022], a given frame to be rendered is partitioned into regions (e.g., rectangular regions) forming a checkerboard pattern, with non-overlapping adjacent regions sharing a common edge in the checkerboard pattern generally assigned to different GPUs. In other embodiments, the frame is partitioned into regions that may overlap by one or more pixels (e.g., to trade off redundant computation for potentially reduced inter-processor communication). For large surfaces, the regions are aligned to memory page boundaries for render targets and distributed textures. In one embodiment, the number of regions is dynamically determined and updated for new frames to reduce remote transfers and provide overall load balancing among the two or more GPUs. The rectangles are rendered separately by the different GPUs for the frame and combined to form a complete frame in a frame buffer.)
rendering the plurality of pieces of geometry at each of the plurality of GPUs using the information generated for each of the plurality of pieces of geometry (Dimitrov, see at least par. [0051], A workload 136(0) includes rectangular regions 132 allocated to GPU 139(0). Geometric primitives within rectangular regions of workload 136(0) are selected by clipping circuit 138(0) to be included in the workload 136(0). Clipping circuit 138(0) discards geometric primitives not included in a rectangular region 132 allocated to GPU 139(0). Similarly, a workload 136(1) includes rectangular regions 132 allocated to GPU 139(1). Geometric primitives to be processed by a given GPU are stored within memory for the GPU, while other geometric primitives (e.g., to be processed by a different GPU) are discarded by the GPU, thereby saving memory bandwidth and storage space. The geometric primitives discarded by one GPU are saved and processed by a different GPU. In cases where a geometric primitive covers two or more rectangular regions allocated to two or more GPUs, the geometric primitive is instantiated in each covered rectangular region and different portions of the geometric primitive may be rendered by an appropriate GPU. For example, triangle 134(1) within rectangular region 132(1) may be rendered by GPU 139(0), triangle 134(0) within rectangular region 132(0) may be rendered by GPU 139(1), and at least a first portion of triangle 134(2) is rendered by GPU 139(0), while at least a second portion of triangle 134(2) is rendered by GPU 139(1).).
Dimitrov does not explicitly discloses its relation to each of the plurality of screen regions.  However, 
Balci discloses:
its relation to each of the plurality of screen regions (Balci, see at least par. [0086] Binning pass 502 is conditional. During binning pass 502, the GPU may generate polygons (e.g., triangles) that make up a scene and sort the polygons to a plurality of "bins." As described herein, the bins defined during binning pass 502 may directly relate to tiles of a final scene presented on a display (e.g., sometimes referred to as "screen tiles"). For example, each bin represents a portion, or tile of the final scene (e.g., a predefined portion of a frame of video data, computer-generated graphics image, still image, or the like). Accordingly, the terms "bin" and "tile" may be used herein interchangeably.
Both Dimitrov and Balci are directed to system and method for rendering graphics frames allocates rendering work to multiple graphics processing units (GPUs).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Dimitrov, with the modification of the rendering graphics frames with its relation to each of the plurality of screen regions as provided by Balci. The modification provides an improved system and method for rendering graphics frames to optimize graphics rendering for tile-based graphics processing unit (GPU) architectures and improve its performance in rendering graphical objects and scenes. In particular, a GPU configured for tile-based rendering can perform a greater amount of rendering of a graphical scene on the GPU itself without having to wait for CPU interaction, which may improve rendering performance of the GPU (Balci, see par. [0004]). 

Regarding claim 2.  Dimitrov in view of Balci further discloses:
wherein the pretest GPU is one of the plurality of GPUs (Dimitrov, see at least par. [0022], a first GPU of the two or more GPUs may perform texture mapping operations using surface data residing remotely within a memory of a second GPU of the two or more GPUs).

Regarding claim 3. Dimitrov in view of Balci further discloses:
further comprising: 
skipping rendering of a piece of geometry at a rendering GPU when the information indicates that the piece of geometry does not overlap any screen region assigned to the rendering GPU based on the responsibility for the rendering of geometry of the graphics that is divided, wherein the rendering GPU is one of the plurality of GPUs (Dimitrov, see at least lines of the par. [0023], “rendering the frame are transmitted to the two or more GPUs, and hardware circuits therein provide clip windows used to select which of the primitives are included in a given checkerboard rectangle. Non-selected primitives are discarded early to reduce GPU resource utilization. In one embodiment, complete primitive discard is accelerated at a primitive engine, where a given triangle bounding box is tested for intersection with a currently active ownership region (e.g., a rectangle in the checkerboard pattern that is assigned to a given GPU).).

Regarding claim 4.  Dimitrov in view of Balci further discloses wherein the piece of geometry corresponds to geometry used by or generated by a draw call (Dimitrov, see at least par. [0084] The raster engine 325 includes a number of fixed function hardware units configured to perform various raster operations. In one embodiment, the raster engine 325 includes a setup engine, a course raster engine, a culling engine, a clipping engine, a fine raster engine, and a tile coalescing engine. The setup engine receives transformed vertices and generates plane equations associated with the geometric primitive defined by the vertices).

Regarding claim 5.  Dimitrov in view of Balci further discloses:
wherein geometry used by or generated by a draw call of the application is subdivided into a plurality of pieces of geometry, including the piece of geometry, for which the GPU generates the information (Balci, see at least par. [0028], A rendering state of the GPU may include GPU settings that may change based on the particular application. IB2s may include a series of state commands and draw commands for drawing triangles in a loaded bin. Each draw command may instructs a GPU to draw a triangle in accordance with a graphics processing pipeline. The IB2 68s may impact the behavior of the graphics processing pipeline executed by the GPU. For example, state commands may change the color, polygon mode (e.g., points instead of solids or lines), blending (on/off), depth testing (on/off), texturing (on/off), culling, clipping, and other logical operations. The IB2 state commands may be issued on a per triangle (or per primitive) basis.).
Both Dimitrov and Balci are directed to system and method for rendering graphics frames allocates rendering work to multiple graphics processing units (GPUs).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Dimitrov, with the modification of the rendering graphics frames with wherein geometry used by or generated by a draw call of the application is subdivided into a plurality of pieces of geometry, including the piece of geometry, for which the GPU generates the information as provided by Balci. The modification provides an improved system and method for rendering graphics frames to optimize graphics rendering for tile-based graphics processing unit (GPU) architectures and improve its performance in rendering graphical objects and scenes. In particular, a GPU configured for tile-based rendering can perform a greater amount of rendering of a graphical scene on the GPU itself without having to wait for CPU interaction, which may improve rendering performance of the GPU (Balci, see par. [0004]).

Regarding claim 6.  Dimitrov in view of Balci further discloses:
wherein the piece of geometry is an individual primitive (Dimitrov, see at least lines par. [0045], The screen space scene 130 may include primitives (e.g., geometric primitives) such as triangles 134).

Regarding claim 8.  Dimitrov in view of Balci further discloses:
further comprising: generating the information using a scan converter in a rasterization stage; or generating the information using one or more shaders in a geometry processing stage (Balci, see pars. [0061-0062], In both examples, the binning pass requires a specific binning shader. This may be a modified version of the vertex shader, where the only output is the vertex position. All parameter exports may be removed from the binning shader, as well as any calculations related to them. In some examples, however, there is no need to add any specific bin-related shader code. (It may be possible to use the normal vertex shader as the binning shader during initial stages of the driver development as well. In this case, there should be appropriate pixel shader in use as well, but it's not just receiving any pixels ever.)  [0062] From the shaded vertices, the rasterizer generates low-resolution representation of triangles, where each pixel equals 4.times.4 pixel area in the final image).
Both Dimitrov and Balci are directed to system and method for rendering graphics frames allocates rendering work to multiple graphics processing units (GPUs).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Dimitrov, with the modification of the rendering graphics frames with further comprising: generating the information using a scan converter in a rasterization stage; or generating the information using one or more shaders in a geometry processing stage as provided by Balci. The modification provides an improved system and method for rendering graphics frames to optimize graphics rendering for tile-based graphics processing unit (GPU) architectures and improve its performance in rendering graphical objects and scenes. In particular, a GPU configured for tile-based rendering can perform a greater amount of rendering of a graphical scene on the GPU itself without having to wait for CPU interaction, which may improve rendering performance of the GPU (Balci, see par. [0004]).

Regarding claim 10.  Dimitrov further discloses a non-transitory computer-readable medium storing a computer program for performing a method, the computer-readable medium (Dimitrov, see at least par. [0004], The computer readable medium includes instructions that, when executed by a processing unit, perform the method. Furthermore, the system includes circuitry configured to perform the method.) to perform the same steps of claim 1. Therefore, claim 10 is further rejected based on the same rationale as claim 1 set forth above and incorporated herein.

Regarding claim 11. The non-transitory computer-readable medium of claim 11, 
performs the same step of claim 2.  Therefore, claim 11 is further rejected based on the same rationale as claim 2 set forth above and incorporated herein.

Regarding claim 12. The non-transitory computer-readable medium of claim 12, 
performs the same steps of claim 3.  Therefore, claim 12 is further rejected based on the same rationale as claim 3 set forth above and incorporated herein.

Regarding claim 13. The non-transitory computer-readable medium of claim 13 performs the same steps of claims 4 and 5.  Therefore, claim 13 is further rejected based on the same rationale as claim claims 4 and 5 set forth above and incorporated herein.

Regarding claim 15. The non-transitory computer-readable medium of claim 15 performs the same steps of claim 8.  Therefore, claim 15 is further rejected based on the same rationale as claim 8 set forth above and incorporated herein.

Regarding claim 16.  Dimitrov discloses a computer system comprising: 
a processor ([0070] FIG. 2 illustrates a parallel processing unit (PPU) 200, in accordance with one embodiment. In one embodiment, the PPU 200 is a multi-threaded processor that is implemented on one or more integrated circuit devices.); 
memory (Dimitrov, see FIG. 2, “memory device 204”) coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method for implementing a graphics pipeline (Dimitrov, see FIG. 2 and par. [0070], FIG. 2 illustrates a parallel processing unit (PPU) 200, in accordance with one embodiment. In one embodiment, the PPU 200 is a multi-threaded processor that is implemented on one or more integrated circuit devices. The PPU 200 is a latency hiding architecture designed to process a large number of threads in parallel. A thread (i.e., a thread of execution) is an instantiation of a set of instructions configured to be executed by the PPU 200. In one embodiment, the PPU 200 is a graphics processing unit (GPU) configured to implement a graphics rendering pipeline for processing three-dimensional (3D) graphics data in order to generate two-dimensional (2D) image data for display on a display device such as a liquid crystal display (LCD) device.), performs the same steps of claim 1. Therefore, claim 16 is further rejected based on the same rationale as claim 1 set forth above and incorporated herein.

Regarding claim 17.  The computer system of claim 17 performs the same step of claims 2. Therefore, claim 17 is further rejected based on the same rationale as claim 3 set forth above and incorporated herein.

Regarding claim 18. The computer system of claim 18 performs the same step of claims 3. Therefore, claim 18 is further rejected based on the same rationale as claim 3 set forth above and incorporated herein.

Regarding claim 19. The computer system of claim 19 performs the same steps of claims 4 and 5.  Therefore, claim 19 is further rejected based on the same rationale as claims 4 and 5 set forth above and incorporated herein.

Claims 7, 14 and 20 are rejected under 35 U.S.C.103(a) as being anticipated by Dimitrov et al. (US 20190206023 A1, hereinafter “Dimitrov”) in view of in view of Balci et al. (US 20150187117 A1, hereinafter Balci) as applied claim 1, and further in view of Mei et al. (US 20150235341 Al, hereinafter “Mei”).
Regarding claim 7.  Dimitrov in view of Balci does not explicitly teach wherein the information regarding a piece of geometry includes a vertex count or primitive count.  However, 
Mei discloses:
wherein the information regarding a piece of geometry includes a vertex count or primitive count (Mei, see at least par. [0035], The total amount of output data may be equal to the vertex size multiplied by the vertex count).
Dimitrov, Balci and Mei are directed to system and method for rendering graphics frames allocates rendering work to multiple graphics processing units (GPUs).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Dimitrov, with the modification of the rendering graphics frames with wherein the information regarding a piece of geometry includes a vertex count or primitive count as provided by Mei.  The modification provides an improved system and method for rendering graphics frames to affect performance and memory efficiency of the GPU (Mei, see par. [0003]).

Regarding claim 14. The non-transitory computer-readable medium of claim 14 performs the same steps of claim 7.  Therefore, claim 11 is further rejected based on the same rationale as claim 7 set forth above and incorporated herein.

Regarding claim 20. The computer system of claim 20 performs the same step of claim 7.  Therefore, claim 20 is further rejected based on the same rationale as claim 7 set forth above and incorporated herein.

Claim 9 is rejected under 35 U.S.C.103(a) as being anticipated by Dimitrov et al. (US 20190206023 A1, hereinafter “Dimitrov”) in view of in view of Balci et al. (US 20150187117 A1, hereinafter Balci) as applied by claim 1 and further in view of Ford et al. (US 20100115510 Al, hereinafter “Ford”).
Regarding claim 9.  Dimitrov in view of Balci does not teach wherein one or more of the plurality of GPUs are portions of a larger GPU that is configured as a plurality of virtual GPUs.  However, 
Ford discloses:
wherein one or more of the plurality of GPUs are portions of a larger GPU that is configured as a plurality of virtual GPUs (Ford, see at least the 5 lines for the bottom of the par. [0026], “one or both of GPUs 204 and 206 can be a virtual GPU. As used herein, a virtual GPU refers to a software emulation of a physical GPU. In some embodiments, GPU 204 can be a physical GPU while GPU 206 is a virtual GPU”).
Dimitrov, Balci and Ford are directed to system and method for rendering graphics frames allocates rendering work to multiple graphics processing units (GPUs).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Dimitrov, with the modification of the rendering graphics frames with wherein one or more of the plurality of GPUs are portions of a larger GPU that is configured as a plurality of virtual GPUs as provided by Ford. The modification provides an improved system and method for rendering graphics frames to enhance system flexibility, an information handling system can employ virtual machines, whereby each virtual machine can be tailored for a particular use, configuration, or system environment. A virtual machine manager (VMM), such as a hypervisor, provides an interface between the virtual machines and system hardware”, (Ford, see par. [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE M TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2616                                                                                                                                                                                                        

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616